Opinion by
G. L. Halsey, A. L. J.,
EXCEPTIONS :
Exceptions on the part of the defendant to the record returned by the Alderman in above case.
1. The cause of action is for “wages of manual labor for one day’s work, labor done April 30, 1902, for and at the request of the defendant in Luzerne county” and does not state the character of the work or at what place in Luzerne county it was performed.
2. The service' of the summons was on “Wm. Masters, chief clerk, freight department” and not on an executive officer as provided in Act of 9 July, 1901.
OPINION:
Judgment was entered against the defendant in favor of the plaintiff by default on December 5th, 1902, for $2.19. The return of the service of the summons is, “Served this writ on *240Wm. Masters, chief clerk, freight department of the within-named defendant on the 29th da)? of November, 1902, by handing a true and attested copy thereof to him personally.”
The clause in 'the Act of the 9th of July, 1901, P. L. 614, Sec. 2 provides among other methods of serving summons upon a corporation, “By handing a true and attested copy thereof to the president, Secretary, Treasurer, Cashier, Chief Clerk or other executive officer personally.” It occurs to us that the service such as is provided in the paragraph quoted must be upon an officer at the executive office having the direction and execution of the corporation. The return here shows that the service was upon the chief clerk of a department of the corporation. We are moved to conclude that this is so by paragraph E of the same section which provides for a service by handing a true and attested copy thereof at any of its offices, or places of business to its agent or person for the time being in charge thereof.
The return in our judgment shows that Wm. Masters was not a chief clerk in the executive department of the defendant corporation.
Exceptions sustained. Proceedings reversed.
Reported by G. Fred Lazarus, Esq.,
Wilkes-Barre, Pa.